Citation Nr: 0727676	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-21 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
July 1986.

This appeal arises from a January 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for PTSD.  

In November 2006, the veteran was afforded travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing has been associated with the 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran claims that he has PTSD as a result of his 
service.  Specifically, he has stated that he has PTSD as a 
result of stressors he endured during his duty in the 
Republic of Vietnam, to include the following:  1) providing 
casualty assistance to the 101st Airborne Division; 2) 
recovering the body of a fellow soldier and friend by the 
name of [redacted] ([redacted]) [redacted]; and 3) providing casualty 
assistance in general when he was stationed in Vietnam.

The veteran's DD Form 214 indicates that his awards include 
the Vietnam Service Medal, Vietnam Campaign Medal, and 
Vietnam Cross of Gallantry with Palm Medal.  His military 
occupation specialties were listed as Personnel Sergeant and 
Infantryman.  His personnel file (DA 20) indicates the 
following: the veteran served in Vietnam from February 20, 
1969, to March 11, 1970; his primary duty during his duty in 
Vietnam was "Clerk Typist," and his unit was the "AG Co. 
USARV USARPAC Vietnam."  

The RO has essentially determined that the claimed stressors 
were not capable of corroboration.  See VBA's Adjudication 
Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented).  

With regard to the stressors listed above, the Board notes 
that they can generally be summed up as the veteran alleging 
that he performed casualty support in Vietnam.  With regard 
to the stressor number 2, the veteran has submitted a Vietnam 
Veterans Memorial internet printout showing that a "[redacted] 
[redacted]" of Weymouth, Massachusetts was killed in May 
1969.  The veteran has maintained throughout his appeal that 
this soldier was a friend of his and that he witnessed the 
recovery of his body at the Battle of Hamburger Hill in May 
1969.  Given this detail, the Board finds that further 
development is warranted to attempt to corroborate if the 
veteran was ordered to perform casualty, although there is no 
indication in the veteran's personnel file that he ever was 
assigned to such duty.

The Board also finds that clarification regarding the 
veteran's alleged relationship with [redacted] and his 
marriage history would be useful in developing his claim.  
The veteran has stated that he met Mr. [redacted] when he was 
stationed with the 5th Infantry Division, Fort Carson, CO.  
The veteran's personnel records show that he was stationed 
with the 5th Admin. Co., Fort Carson, CO, from April 1968 to 
February 1969.  Also, the veteran has stated that Mr. [redacted] 
introduced the veteran to one of his former spouses, but the 
record is unclear as to which one.  In a July 2006 statement 
the veteran said that Mr. [redacted] introduced him to his first 
wife, but at his Board hearing stated that it was his second 
wife.  The record shows that the veteran has been married 
four times, once in June 1966, resulting in an April 1968 
divorce; once in June 1968, resulting in a January 1988 
divorce; and once in April 1988, which also apparently ended 
in divorce.  The veteran was last married in 1995 and this 
marriage has apparently endured to present day.  Because of 
this convoluted history, the Board finds that it would be 
helpful to know when and under what circumstances the veteran 
met Mr. [redacted], and about Mr. [redacted] involvement in 
introducing the veteran to one of his former wives.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notification 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
such that the letter includes information 
concerning a disability rating and an 
effective date for the award of benefits.  
The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim on appeal.

2.  Contact the veteran and ask him to 
explain the history of his marriages, 
particularly the circumstances of his 
first and second marriages and [redacted] 
[redacted] involvement therein, if any, as 
well as to explain when and where he met 
[redacted].

3.  Attempt to verify the claimed in-
service stressors as described above with 
the U.S. Army and Joint Services Records 
Research Center (JSRRC).  In particular 
the JSRRC should attempt to corroborate if 
the veteran was ever assigned to casualty 
assistance with the 101st Airborne 
Division, or any other division at any 
time, and if so, whether he was assigned 
to casualty assistance at the time and 
place of [redacted] death.  
Provide the JSRRC with a description of 
the veteran's claimed stressors, and with 
copies of the veteran's personnel records 
showing service dates, duties, and units 
of assignment.  

4.  If any of the veteran's claimed 
stressors as described in the first 
paragraph of this Remand are verified, 
make arrangements for the veteran to be 
afforded a VA psychiatric examination.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with examination.  Any 
indicated tests and studies, to include 
psychological studies, are to be 
conducted.

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related 
to the claimed stressors that are 
described in the first paragraph of this 
Remand. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Finally, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



